Title: From Benjamin Franklin to Joseph Galloway, 17 February 1768
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, Feb. 17. 1768.
In mine of Jan. 9. I wrote to you that I believ’d notwithstanding the Clamor against America had been greatly increas’d by the Boston Proceedings, we should attempt this Session to obtain the Repeal of the restraining Act relating to Paper Money. The Change of Administration with regard to American Affairs, which was agreed on some time before the new Secretary kiss’d Hands and enter’d upon Business, made it impossible to go forward with that Affair, as the Minister quitting that Department would not, and his Successor could not engage in it. But now our Friends the Merchants have been moving in it, and some of them have conceiv’d Hopes from the Manner in which Lord Hillsborough attended to their Representations. It had been previously concluded among us, that if the Repeal was to be obtain’d at all, it must be propos’d in the Light of a Favour to the Merchants of this Country, and ask’d for by them, not by the Agents as a Favour to America. But as my Lord had at sundry times before he came into his present Station, discours’d with me on the Subject, and got from me a Copy of my Answer to his Report when at the Head of the Board of Trade,  which some time since he thank’d me for and said he would read again and consider carefully, I waited upon him this Morning partly with Intent to learn if he had chang’d his Sentiments. We enter’d into the Subject, and had a long Conversation upon it, in which all the Arguments he us’d against the legal Tender of Paper Money were intended to show that it was for the Benefit of the People themselves to have no such Money current among them; and it was strongly his Opinion that after the Experience of being without it a few Years we should all be convinc’d of this Truth, as he said the New England Colonies now were, they having lately, on the Rumour of an intended Application for taking off the Restraint, petition’d that it might be continu’d as to them. However, his Lordship was pleased to say, that if such Application was made for the three Colonies of Pensilvania, New Jersey and New York, as I propos’d, it should have fair Play, he would himself give it no sort of Opposition, but he was sure it would meet with a great deal, and he thought it could not succeed. He was pleas’d to make me Compliments upon my Paper, assuring me he had read it with great Attention, that I had said much more in favour of such a Currency than he had thought could be said, and all, he believ’d, that the Subject would admit of; but that it had not on the whole chang’d his Opinion, any farther than to induce him to leave the Matter now to the Judgment of others, and let it take its Course, without opposing it as last Year he had determin’d to have done. I go into the City tomorrow to confer with the Merchants again upon it, that if they see any Hopes, we may at least try the Event: but I own my Expectations are now very slender, knowing as I do, that nothing is to be done in Parliament that is not a Measure adopted by Ministry and supported by their Strength, much less any thing they are averse to and indifferent about.
I took the Opportunity of discoursing his Lordship concerning our particular Affair of the Change of Government, gave him a Detail of all the Proceedings hitherto, the Delays it had met with, and its present Situation. He was pleas’d to say he would enquire into the Matter, and would talk with me farther upon it. He express’d great Satisfaction in the good Disposition that he said appear’d now to be general in America with regard to Government here, according to the latest Advices; and inform’d me that he had by his Majesty’s Order written the most healing Letters to the several Governors, which if shown to the Assemblies could not but confirm that good Disposition. As to the Permission we want to bring Wine, Fruit and Oil directly from Spain and Portugal, and to carry Iron directly to Foreign Markets, ’tis agreed on all hands that this is an unfavourable time to move in those Matters, G. Grenville and those in the Opposition, on every Hint of the kind, making a great Noise about the Act of Navigation, that Palladium of England as they call it, to be given up to Rebellious America, &c. so that the Ministry would not at present venture to propose it if they approv’d of it. I am to wait on the Secretary again next Wednesday, and shall then write you what passes farther that is material.
Be pleased to present my best Respects to the Assembly and Committee, and assure them of my most faithful Services. With sincerest Esteem and Regard, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
Jos. Galloway Esqr.
